     Case: 1:20-cv-03761 Document #: 55 Filed: 10/05/20 Page 1 of 3 PageID #:7886




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                            Civil Action No.: 1:20-cv-03761
        Plaintiffs,
                                                            Judge Manish S. Shah
v.
                                                            Magistrate Judge Jeffrey T. Gilbert
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                                    DEFENDANT
                163                                    Aley's fast shop
                164                                  ALONG 's Shop666
                189                                         missxu
                191                                        New YE
                193                              pwrimo chharles company
                210                                        Xshirley
                261                                 Dreamwork Co., Ltd.
                320                                        Lingery
                246                                       Cenglings
                437                               Angler & Cyclist's Store
                445                                Camtoa Outdoor Store
                428                                    A Outdoor Store
                436                              All-inclusive Outdoor Store
                459                                   Fantabulous Store
                555                                Wonder Outdoor Store
                563                                     Zindy's Store
                388                                        Viedoct
                369                                         smiela
                282                                        gonikm
                336                                     Moggem Store
   Case: 1:20-cv-03761 Document #: 55 Filed: 10/05/20 Page 2 of 3 PageID #:7887




            493                                Lokie's Store
            559                            Yunhua Shen's store
            187                             Lovelyhouse520
            176                              Fashionpark365
            215                                   zxmaz
            199                               song yan shop
            221                              ❤️Ywoow❤️
            408                                YOU^NEN
            409                               Youen Direct
             45                                coolcargo68
            386                          Vansee❤️❤️ hot sale !!!
            377                                 TADAMI
            300                                    Jiayit
            255                                  Dainzuy


DATED: October 5, 2020               Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03761 Document #: 55 Filed: 10/05/20 Page 3 of 3 PageID #:7888




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 5, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
